Citation Nr: 0945604	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral epicondylitis 
of the elbows.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to July 
1985 and from January 1986 to February 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board concludes that 
additional development is necessary.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability; the 
record indicates that the disability may be associated with 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4); See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has a current diagnosis of 
bilateral epicondylitis of the elbows.  Based on a private 
MRI in March 2006, the Veteran was diagnosed with severe 
lateral epicondylitis and mild medial epicondylitis.  

Post-service treatment records are unclear as to when the 
Veteran began to experience elbow pain.  The Board notes that 
an August 1997 Persian Gulf Registry Code Sheet noted 
arthralgia.  The Board also acknowledges the Veteran's 
statements that elbow pain began in service and has been 
constant since service.  The Veteran is competent to assert 
when his pain began.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Charles v. Principi, 16 Vet. App 370, 
374-75 (2002).  

To date, the Veteran has not been afforded a VA examination 
for his bilateral elbow disability.  Based on the foregoing, 
the Veteran should be afforded an examination to ascertain 
the etiology of the bilateral epicondylitis of the elbows.  
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral elbow 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by 
supporting rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


